Citation Nr: 1037836	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot condition, 
claimed as blistering of the feet, to include as due to herbicide 
(Agent Orange) exposure.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1959 to February 
1967.  Service in the Republic of Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan, 
which denied the benefits sought on appeal.  

The Board observes that the Veteran's February 2005 notice of 
disagreement (NOD) also included the issue of entitlement to 
service connection for hypertension.  However, on his June 2006 
VA 9, the Veteran only perfected his appeal for entitlement to 
service connection for a bilateral foot condition.  Therefore, 
because the Veteran did not perfect his appeal for entitlement to 
service connection for hypertension, that issue is not properly 
before the Board and will not be considered in this decision.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].  

Also, on his June 2006 VA 9, the Veteran stated that he also had 
blisters on his hands.  However, the Veteran has not filed a 
claim for service connection for blisters on his hands.  As that 
issue has not yet been considered by the RO, it is referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the Detroit RO in October 2007.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

After the October 2007 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

This claim was previously remanded by the Board in September 2008 
for further evidentiary development.  In a decision dated in 
October 2009, the Board denied the Veteran's claim for service 
connection.  The Veteran appealed the Board's October 2009 
decision to the Court of Appeals for Veterans Claims (the Court).  
In a May 2010 Order, the Court of Appeals for Veteran's Claims 
(the Court) endorsed a May 2010 Joint Motion for Remand (JMR), 
which vacated the October 2009 Board decision.  The claim of 
entitlement to service connection now returns to the Board for 
compliance with the instructions in the November October 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) 
(2009).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases shall be 
service connected.  Those diseases include chloracne or other 
acneform disease consistent with chloracne.  See 38 U.S.C.A. 
§ 1116 (West 2002), 38 C.F.R. § 3.309(e) (2009).

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a Veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 
(Fed.Cir. 1994).  As such, the Board must not only determine 
whether the Veteran has a disability which is recognized by VA as 
being etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, [see 38 C.F.R. § 3.309(e)], but also 
must determine whether his current disability is the result of 
active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. 
§ 3.303(d) (2008).

The mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that injury.  
In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the 
Veteran's claims.  See 38 C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran had 
a chronic condition in service and still has that condition.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  

The Veteran has asserted that his bilateral foot condition is 
either (1) directly related to his service, (2) related to his 
presumed exposure to herbicides, or (3) a "chronic" condition 
from which he has had since his initial post-service year.  

In the present case, the Veteran has a current bilateral foot 
condition, manifested by blistering on his feet.  Hickson element 
(1) is demonstrated.  

Concerning Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Board notes that the 
Veteran does not contend that he complained of or was treated for 
a bilateral foot condition during his service.  Indeed, the 
Veteran and his wife have consistently stated that his bilateral 
foot condition began within a year after his separation from 
service.  See e.g., a statement from the Veteran's wife dated in 
April 2006, VA outpatient treatment records dated in December 
2005, February 2006 and August 2006, the October 2007 VA hearing 
transcript at pages 4, 9 and 13, and the report of the July 2009 
VA examination.  As such, an in-service disease is not shown.  

However, as noted above, the Veteran served in the Republic of 
Vietnam during his service.  As such, exposure to herbicides is 
presumed.  Hickson element (2) is demonstrated to that extent.  

However, none of the Veteran's variably diagnosed bilateral foot 
conditions, to include eczematous dermatitis, dyshidrotic eczema, 
tinea and psoriasis, are recognized as a presumptive skin 
disorder due to herbicide exposure as per 38 C.F.R. §§ 3.307 and 
3.309.  As such, service connection for the Veteran's bilateral 
foot condition is not justified on a presumptive basis.  The 
Board further observes that the July 2009 VA examiner opined that 
the Veteran's bilateral foot condition was unlikely related to 
his presumed exposure to herbicides.  The Board notes that this 
medical opinion is couched in terms of speculation 
("unlikely").  Under VA regulations and Court decisions, 
service connection may not be based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (2009); see also Davis v. 
West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 
124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

In light of the speculative nature of the July 2009 VA examiner's 
opinion and the instructions of the May 2010 Court-adopted JMR, 
the Board concludes that a remand is necessary to obtain an 
adequate opinion addressing this matter.  

Also, as noted above, the Board must also determine whether 
service connection can be established on a direct basis.  See 
Combee, supra.  

In its October 2009 denial of the Veteran's claim, the Board 
observed that there was no medical evidence which supported any 
of the Veteran's assertions.  The Veteran claims that he received 
treatment for a bilateral foot condition in his initial post-
service year at Metropolitan Hospital in Detroit, Michigan.  Both 
VA and the Veteran have attempted to obtain records of this 
treatment; however, a February 2006 negative response from the 
Henry Ford Health System (which took over the patients and 
records of the Metropolitan Hospital when it closed in the early 
1990's) reflects that there are no records of this treatment.  
The May 2010 JMR noted the Federal Circuit's decision in Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006), holding that lay 
evidence cannot be deemed not credible "merely because it is 
unaccompanied by contemporaneous medical evidence."  See also See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing 38 U.S.C.A. 1154(a) (West 2002)) (VA required to "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability benefits).

In light of the May 2010 JMR, the Board concludes that further 
evidentiary development is necessary.  Specifically, the Board 
must remand for a medical examination and opinion to determine 
whether the Veteran's diagnosed bilateral foot condition is 
either (1) related to his service, or (2) is a chronic condition 
from which the Veteran has had since his service.  These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must schedule the Veteran for a VA 
medical examination.  The VA examiner should 
review the claims file, to include this 
REMAND, and such review should be noted in 
the accompanying medical report.  

After a complete VA examiner and claims file 
review is completed, the VA examiner should 
identify any currently manifested foot 
disability.  For each disability identified, 
the examiner should answer the following 
questions:  

a)  Is it at least as likely as not 
(i.e. 50 percent or greater 
probability) that the disability is 
etiologically related to the Veteran's 
active service, to include in-service 
herbicide exposure?

b)  Is it at least as likely as not 
(i.e. 50 percent or greater 
probability) that the disability has 
been manifested since the Veteran's 
period of active service from February 
1959 to February 1967?  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The VA clinician is requested to provide a 
thorough rationale for any opinion provided, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, established medical principles, 
and the evidence of record.  References 
should be made to pertinent documents of 
record, as necessary.  

2.  Thereafter, readjudicate the claim.  If 
the benefit sought is not granted, issue a 
supplemental statement of the case (SSOC) and 
afford the Veteran and his representative an 
appropriate opportunity to respond.  The case 
should be returned to the Board, as 
warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


